                        Case 20-11570-LSS             Doc 150        Filed 07/13/20        Page 1 of 25




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    §
         In re:                                                     §
                                                                    §      Chapter 11
         PYXUS INTERNATIONAL, INC., et al.,1                        §
                                                                    §      Case No. 20-11570 (LSS)
                                       Debtors.                     §
                                                                    §      (Jointly Administered)
                                                                    §
                                                                    §      Ref: Docket Nos. 108 & 140


             DEBTORS’ OBJECTION TO THE PETITION OF CERTAIN EQUITY HOLDERS
                FOR THE APPOINTMENT OF AN OFFICIAL EQUITY COMMITTEE

                  Pyxus International, Inc. (“Pyxus”) and its affiliated debtors and debtors in possession

         (collectively, the “Debtors” and, together with their non-debtor subsidiaries and affiliates, the

         “Company”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) hereby respond

         and object (this “Objection”) to the Shareholders’ Petition [Dkt. No. 108] (the “Petition”) filed

         by Hongchao Sun on behalf of herself and a purported group of shareholders (collectively, the

         “Equity Holders”)2 requesting, among other forms of relief, the appointment of an official

         committee of equity holders in these Chapter 11 Cases. In support of this Objection, the Debtors


         1
             The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
             identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
             One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC
             (5603). The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

         2
             On July 10, 2020, Ms. Sun provided the Debtors and the United States Trustee for the District of Delaware (the
             “U.S. Trustee”) the Amending Information Regarding Petition/Motion (Docket #108), filed on July 13, 2020 at
             Docket No. 142 (the “Petition Update”), which asserts that the Petition is filed on behalf of approximately 145
             members holding 811,761 shares. On July 11, 2020, Ms. Sun provided the Debtors and U.S. Trustee the
             Verified Statement of a Group of Shareholders Pursuant to Federal Rule of Bankruptcy Procedure 2019 (the
             “2019 Summary”), which only identified 16 of the Equity Holders by name and did not provide any
             information about their interests in the Debtors. Just before midnight on July 12, 2020, Ms. Sun provided
             Debtors’ counsel the list of Equity Holder information that is referenced in the Petition Update and the 2019
             Summary (the “Equity Holder List”), and subsequently sent an updated 2019 Summary to the Debtors and U.S.
             Trustee noting that the Equity Holder List had been provided to Debtors’ counsel on a confidential basis. The
             Equity Holders apparently are seeking to file the information required by Rule 2019 of the Federal Rules of
             Bankruptcy Procedure (the “Bankruptcy Rules”) under seal pursuant to the Shareholders’ Motion for Entry of
             an Order Authorizing the Shareholders to File Under Seal Shareholders’ Information [Dkt. No. 140] (the
             “Motion to Seal”). The Debtors address the Motion to Seal at the end of this Objection.
26765423.1
                        Case 20-11570-LSS              Doc 150        Filed 07/13/20       Page 2 of 25




         submit the Declaration of Brandon Aebersold in Support of Debtors’ Objection to the Petition of

         Certain Equity Holders for the Appointment of an Official Equity Committee (the “Aebersold

         Declaration”), the Declaration of Joel Thomas, Executive Vice President and Chief Financial

         Officer of Debtor Pyxus International, Inc., in Support of the Chapter 11 Petitions and First Day

         Pleadings (the “First Day Declaration”) and the Declaration of Brandon Aebersold in Support

         of the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)

         Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection

         to Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying

         the Automatic Stay, (V) Scheduling a Final Hearing and (VI) Granting Related Relief (the “DIP

         Declaration”)3 and the exhibits attached hereto and thereto, and respectfully state as follows:4

                                              PRELIMINARY STATEMENT

                 1.       The appointment of an equity committee is appropriate only in extraordinary

         cases. The movant must satisfy the heavy burden of establishing a substantial likelihood that

         equity will receive a meaningful distribution and that equity interests cannot be adequately

         represented without an official equity committee. This burden is rarely met, and it has certainly

         not been met here.

                 2.       While the Debtors sympathize with individual equity holders, the unfortunate

         reality of these Chapter 11 Cases is that the Debtors are insolvent and there is no recovery for

         equity under any circumstance. In a best-case scenario of the Debtors’ enterprise value, equity is

         out-of-the-money by hundreds of millions of dollars.                     Despite Ms. Sun’s repeated and

         unsupported assertions that the Debtors are “absolutely in the money,” she has not offered a


         3
             The First Day Declaration is attached hereto as Exhibit A, and the DIP Declaration is attached hereto as Exhibit
             B.

         4
             Capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in the First Day
26765423.1
                                                                  2
                        Case 20-11570-LSS            Doc 150        Filed 07/13/20      Page 3 of 25




         competing valuation or even a shred of credible evidence of the Debtors’ solvency, nor has she

         identified a single realistic method for addressing the Debtors’ substantial debt obligations that

         need to be satisfied in full before equity is entitled to any recovery. In contrast, the Debtors have

         managed to negotiate a prepackaged case with broad creditor support, obtain extensions on their

         critical Foreign Credit Lines and propose a Plan that not only provides a full recovery for all of

         the Debtors’ general unsecured creditors but also a $1 million payout to existing out-of-the

         money equity notwithstanding that holders of Second Lien Notes Claims will be paid

         substantially less than par. The Debtors consider the progress of these Chapter 11 Cases to be an

         enormous victory, particularly in light of the challenging environment caused by the COVID-19

         pandemic. Appointing an equity committee would do nothing to improve the equity holders’

         current position and would only jeopardize the Debtors’ hard-won reorganization, put at risk the

         enterprise-sustaining Foreign Credit Lines and deteriorate the value of the Debtors’ estates to the

         detriment of all stakeholders, including existing equity.

                 3.      While the Debtors’ insolvency alone should resolve this dispute, Ms. Sun also has

         not demonstrated, and cannot demonstrate, that the appointment of an official equity committee

         is necessary to guarantee adequate representation for equity holders. Pyxus’ board of directors

         (the “Board”), which is comprised of ten directors, nine of whom are independent, and the

         special committee (the “Special Committee”) comprised of five independent directors, are duty

         bound to maximize value for all stakeholders. In challenging their representation, Ms. Sun relies

         solely on thinly constructed conspiracies and baseless implications of bad faith. The reality is

         that the Board and Special Committee are both independent, have explored the possibility of




             Declaration or the Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization of Pyxus
             International, Inc. and its Affiliated Debtors [Dkt. No. 22] (the “Disclosure Statement”), as applicable.
26765423.1
                                                                3
                         Case 20-11570-LSS            Doc 150        Filed 07/13/20      Page 4 of 25




         other alternatives and have fought tirelessly to preserve value and represent the interests of

         equity holders throughout this restructuring process.

                  4.      The case law is abundantly clear that the appointment of official equity

         committees should be the “rare exception,” not the rule. In re SunEdison, Inc., 556 B.R. 94, 103

         (Bankr. S.D.N.Y. 2016) (citing In re Williams Commc'ns Grp., Inc., 281 B.R. 216, 223 (Bankr.

         S.D.N.Y. 2002)); In re Spansion, Inc., 421 B.R. 151, 156 (Bankr. D. Del. 2009). Under the facts

         and circumstances of these cases, Ms. Sun does not come close to meeting the burden required to

         demonstrate the need for an official equity committee. For these reasons, and for those set forth

         below, the Petition should be denied.

                                                      BACKGROUND

         I.       Debtors’ Background

                  5.      The Debtors commenced these Chapter 11 Cases on June 15, 2020 (the “Petition

         Date”). Prior to the Petition Date, the Debtors executed a Restructuring Support Agreement,

         dated June 14, 2020 (the “RSA”), with over 92% in principal amount of the holders of First Lien

         Notes and over 67% in principal amount of holders of Second Lien Notes, the only two classes

         entitled to vote on the Plan. The Debtors began soliciting acceptances to the Plan on June 14,

         2020, and solicitation will continue through July 20, 2020. The transactions contemplated by the

         RSA and the Plan include a complete equitization of the Second Lien Notes5 as well as certain

         holders of Second Lien Notes backstopping the Debtors’ $206.7 million DIP Facility that will

         convert into the longer-term Exit Term Facility. Additionally, the Plan provides for a $1 million

         release fund to be distributed pro rata among Qualifying Holders of Pyxus Common Stock.




         5
              The Plan also provides that any Second Lien Noteholders who are not party to the RSA may elect to take cash
              equal to 2.00% of the aggregate principal amount of their Second Lien Notes in lieu of New Common Stock.
26765423.1
                                                                 4
                       Case 20-11570-LSS         Doc 150        Filed 07/13/20   Page 5 of 25




                  6.    Although filing for chapter 11 became inevitable given the Company’s

         significantly overleveraged position and limited liquidity, prior to filing the Company and its

         advisors explored every reasonably executable out-of-court transaction that could restructure its

         balance sheet and provide desperately needed working capital. For example, as early as 2018,

         the Company began exploring strategic options to address its impending “maturity wall” arising

         from the scheduled 2021 maturities of the ABL Facility, First Lien Notes and Second Lien

         Notes.    See First Day Decl. at ¶ 68.     Without a successful refinancing by June 2020, the

         Company likely would have been subject to a going concern qualification in its annual financial

         statement (for fiscal year ended March 31, 2020), which would have materially impeded its

         ability to renew its Foreign Credit Lines, upon which the Company relies to purchase and ship its

         products worldwide. Id. at ¶¶ 55, 67. The Company pursued various refinancing strategies, but

         unfortunately these efforts were to no avail largely due to the Company’s overleveraged balance

         sheet (i.e., debt-to-EBITDA ratio). Id. at ¶ 68.

                  7.    In mid-2019, the Company considered various monetization options, including a

         Canadian public offering for certain of its Global Specialty Products businesses in order to

         capitalize on what appeared to be a growing e-liquids and Canadian cannabis industry. Id. at ¶

         69. However, a significant downturn in that market in September 2019, which has continued

         through today, caused the Company’s investment bankers to determine that the public offering

         would not be feasible. Id. In early 2020, the Board appointed the Special Committee to explore

         strategic alternatives, which included private debt exchanges, refinancings, and investments,

         equity investments and transactions involving a special purpose acquisition company. Id. at ¶

         11. However, the Company did not receive any viable proposals that addressed its substantial




26765423.1
                                                            5
                        Case 20-11570-LSS              Doc 150        Filed 07/13/20       Page 6 of 25




         refinancing needs, and the outbreak of the COVID-19 pandemic and resulting economic crisis

         made obtaining new capital virtually impossible. Id. at ¶¶ 11, 70.

                 8.       Additionally, in early 2020 the Company began experiencing delays in sales that

         caused a liquidity shortfall. Id. at ¶¶ 73-74. By March 2020, shipment delays and facility

         shutdowns caused by the COVID-19 crisis resulted in revenue losses that exacerbated the

         Company’s already strained liquidity position. Id. at ¶ 74.

                 9.       Without any traction on the aforementioned strategic initiatives and facing a

         rapidly declining liquidity situation, the Company engaged with the First Lien Noteholders and

         Second Lien Noteholders to begin negotiating the terms of a potential comprehensive

         restructuring. During this time, the Debtor’s proposed investment banker, Lazard Freres & Co.

         LLC (“Lazard”), also proactively reached out to the Company’s substantial (5% or more) equity

         holders to facilitate conversations about a possible equity-led financing or other investment

         transaction. See Aebersold Decl. at ¶ 16. However, only one equity holder signed a non-

         disclosure agreement, and those discussions did not advance beyond an indicative proposal that

         was not feasible for several reasons, including that it required the raising of new capital that

         could not be raised and the consent of existing creditors that could not be obtained.6 Id.

                 10.      The final challenge was that all of these events were occurring just as the

         Company had to pay down the Foreign Credit Lines. See First Day Decl. at ¶¶ 71-74. As a

         result of its inability to repay, the Company was facing a significant risk of losing the Foreign

         Credit Lines, which would cut off access to the Company’s primary source of working capital for

         its international operations. Id. at ¶ 12. As noted in the First Day Declaration, the Foreign


         6
             Notably, in the months since the Debtors first received that proposal, neither that equity holder (nor any other
             person) has come forth with any binding commitments or creditor support for that or any other proposal that
             would be an alternative to the Plan. As noted below, the Board negotiated for a broad “fiduciary out” in the
             RSA so that it could accept any such proposal. See infra ¶ 26.

26765423.1
                                                                  6
                        Case 20-11570-LSS             Doc 150        Filed 07/13/20       Page 7 of 25




         Credit Lines are uncommitted demand facilities under which the foreign lenders can cease

         extending loans at any time. Id. at ¶ 58. In the lead-up to these Chapter 11 Cases, the Company

         proactively engaged in negotiations with its foreign lenders to obtain renewal commitments or

         waivers of termination rights. Id. at ¶ 60. However, accommodations made by the foreign

         lenders were premised upon the Company executing an efficient balance sheet restructuring that

         could be accomplished in a timely manner; thus, a protracted bankruptcy could trigger a default

         that would permit the foreign lenders to terminate the Foreign Credit Lines. Id.

                 11.      Fortunately, by late April 2020 the Company was making significant progress

         with the Ad Hoc First Lien Group and Ad Hoc Crossholder Group on the terms of a holistic

         restructuring transaction and, in connection therewith, DIP financing to be provided by certain

         Second Lien Noteholders.7 Ultimately, after months of strenuous negotiations, the Debtors

         executed the RSA, obtained waivers, renewed commitments and extensions on certain Foreign

         Credit Lines and launched the prepackaged Plan. Id. at ¶ 14.

                 12.      The Plan allows the Debtors to substantially delever their balance sheet by

         approximately $400 million (on a net basis), consensually extend the maturity date on the First

         Lien Notes by four years, obtain sufficient liquidity to meet operational needs and leave

         unimpaired all unsecured creditors, including the Company’s domestic and international vendors,

         employees, customers and working capital lenders. The Debtors vigorously negotiated the best

         recovery possible for equity holders and ultimately obtained an agreement from the Consenting

         Noteholders to allocate $1 million of cash to the Qualifying Holders of Pyxus Common Stock

         under the Plan, notwithstanding that holders of Second Lien Notes Claims will recover

         significantly less than par. See Disclosure Statement, §§ I.C, V.B. Absent the concessions made


         7
             The facts and circumstances regarding the Debtors’ and Lazard’s efforts to obtain DIP financing are more fully
             described in the DIP Declaration.
26765423.1
                                                                 7
                      Case 20-11570-LSS         Doc 150       Filed 07/13/20   Page 8 of 25




         and the financing provided by the Consenting Noteholders, the Debtors would be unable to

         propose a plan with anything close to this level of recovery to creditors or equity holders.

         Instead, the Debtors would have been forced to file a traditional “free-fall” bankruptcy case

         without committed financing and face a substantial risk of liquidation, resulting in a significant

         loss of value for the estates and a substantially reduced recovery for all stakeholders. See

         Aebersold Decl. at ¶ 12.

         II.    The Equity Holders’ Petition and Related Discovery

                13.     On June 26, 2020, Ms. Sun filed the Petition seeking (i) to dismiss these Chapter

         11 Cases, (ii) an order appointing an equity committee, (iii) an order appointing an ethics

         committee and (iv) discovery from the Debtors relating to the Plan and these Chapter 11 Cases.

         On June 29, 2020, counsel for the Debtors sent a letter to Ms. Sun, which is attached hereto as

         Exhibit C, in order to schedule a status conference with the Court and request certain information

         required under Bankruptcy Rule 2019. According to the Petition Update and the Equity Holder

         List, the Equity Holders hold approximately 811,761 shares of Pyxus common stock.

                14.     On July 2, 2020, the Court held a status conference with respect to the Petition.

         Later that day, counsel for the Debtors sent the U.S. Trustee and Ms. Sun a letter responding to

         the request to form an official committee of equity holders. The U.S. Trustee has not appointed

         an equity committee and has filed an objection to the Petition (see Dkt. No. 143).

                15.     In accordance with the Court’s instructions given at the status conference, the

         Debtors treated the information requests in the Petition as discovery demands pursuant to the

         Federal Rules of Civil Procedure and have engaged in extensive discovery with Ms. Sun,

         including responding to five separate sets of information requests. The Debtors were prepared to

         include in this discovery process any other Equity Holder who executed a confidentiality

         agreement, but Ms. Sun stated that none of the other Equity Holders indicated an interest in
26765423.1
                                                          8
                       Case 20-11570-LSS       Doc 150       Filed 07/13/20   Page 9 of 25




         doing so. On July 6, 2020, the Debtors provided their first production of documents and written

         answers in response to the requests for information. That same day, the Debtors also served on

         Ms. Sun requests for certain documents and information, including a request for the

         “valuation/analysis” Ms. Sun alleges to have performed (see Petition at p. 10) and a reiterated

         request for the information required by Bankruptcy Rule 2019. On July 7, 2020, Ms. Sun

         emailed Debtors’ counsel complaining that she had not received all of the information requested,

         though she did not identify what information was missing. The Debtors responded that they had

         worked through the July 4 holiday weekend to compile as much of the requested information as

         quickly as possible and asked Ms. Sun to identify what additional information she needed. Ms.

         Sun responded on July 8, 2020 with a list of ten additional categories of information. On July 9,

         2020, the Debtors provided a second production and additional written responses to Ms. Sun’s

         July 8 supplemental requests. That same day, Ms. Sun sent Debtors’ counsel a third set of

         information requests seeking an additional eight categories of information, and the following day

         requested two additional categories of information. The Debtors responded fully to these third

         and fourth sets of requests on July 11, 2020. Ms. Sun sent yet another request for additional

         information late in the evening on July 10, 2020, to which the Debtors responded on July 12,

         2020.

                 16.    The Debtors have objected to certain of Ms. Sun’s requests as burdensome,

         irrelevant, in some cases incomprehensible, and seeking extremely commercially sensitive

         information of minimal relevance. Nevertheless, the Debtors have provided repeated written

         answers to the various requests and multiple productions of documents. To the extent an

         objection was based on the extreme commercial sensitivity of certain information, the Debtors




26765423.1
                                                         9
                        Case 20-11570-LSS             Doc 150        Filed 07/13/20        Page 10 of 25




         provided documents and information that addressed the request but without the level of detail

         that could cause substantial harm to the Debtors and their business.

                 17.      On July 10, 2020, Ms. Sun sent Debtors’ counsel the Motion to Seal and the

         Petition Update, which (i) provided a high-level summary of the number of Equity Holders and

         their aggregate holdings and indicated that the complete information required by Bankruptcy

         Rule 2019 would be filed under seal and not provided to the Debtors; (ii) referenced shareholder

         letters that apparently were submitted to the Court or the U.S. Trustee, but which had not been

         provided to the Debtors at that time; and (iii) complained that the Debtors purportedly have not

         cooperated in the discovery process.8

                 18.      The Debtors strongly disagree with the accusation that they also have not

         complied with discovery. They have made more than a reasonable effort to respond to a series of

         unfocussed and confusing requests. In the ten days since the July 2 status conference, the

         Debtors have responded to over 40 discovery requests on a rolling basis through written

         responses and document productions. To the extent the Debtors have objected to any requests,

         they have indicated the basis for their objection and, as noted above, have endeavored to

         understand what Ms. Sun is seeking and to provide as much information as reasonably possible

         without risking substantial commercial harm, particularly since Ms. Sun has continuously

         refused to provide the Debtors with the documents and other information that they requested.

         Throughout this process, the Debtors have responded promptly to each of Ms. Sun’s ongoing

         series of requests and have answered all of her follow-up questions about the information

         provided.


         8
             In response to repeated requests made by Debtors’ counsel, just before midnight on July 12, 2020, Ms. Sun
             provided the Equity Holder List, which included names, interests held and, for most of the listed Equity
             Holders, the date or general time period of acquisition and either the price at which the interests were acquired
             or the aggregate investment of such Equity Holder to date.
26765423.1
                                                                   10
                        Case 20-11570-LSS             Doc 150       Filed 07/13/20        Page 11 of 25




                  19.      In contrast, the Debtors received written responses to their July 6 discovery

         requests at 11:00 pm on July 11, 2020, and as of the date of this Objection have not received any

         documents or sufficient information in response to their requests, including the

         “valuation/analysis” purportedly performed by the Equity Holders.

                                                          ARGUMENT

         I.       Ms. Sun Has Failed to Demonstrate a Substantial Likelihood of a Meaningful
                  Distribution to Equity Holders.

                  20.      The appointment of an equity committee is an extraordinary remedy and “should

         be the rare exception” in chapter 11 cases. In re Spansion, Inc., 421 B.R. at 156; see also In re

         Williams, 281 B.R. at 223 (“The appointment of official equity committees should be the rare

         exception.”); 7 COLLIER ON BANKRUPTCY, 16th ed. ¶ 1102.03[1] [b] [2], p. 1102-19

         (“Appointment of committees of equity security holders is the exception rather than the rule in

         chapter 11 cases.”). As a rule, “if equity holders have no reasonable prospect of receiving a

         meaningful distribution, an equity committee could serve no legitimate role in negotiating a

         plan.” In re Spansion, 421 B.R. at 156.

                  21.      The party moving for the appointment of an equity committee bears the burden of

         establishing that “(i) there is a substantial likelihood that they will receive a meaningful

         distribution in the case under a strict application of the absolute priority rule, and (ii) they are

         unable to represent their interests in the bankruptcy case without an official committee.” Id. If

         the moving equity holders can demonstrate something more than the remote likelihood of a

         recovery,9 courts may also consider other factors, including whether the equity holders’ interests

         already are adequately represented, the complexity of the case, the number of shareholders at


         9
              Inherent in meeting even this lowered burden is demonstrating that the debtor is solvent. In Quadrant
              Structured Prods. Co., LTD. v. Vertin, the Delaware Court of Chancery noted that the great weight of authority
              supports using the traditional method of calculating solvency—the balance sheet test and a showing that the
26765423.1
                                                                  11
                         Case 20-11570-LSS              Doc 150        Filed 07/13/20         Page 12 of 25




         issue and the cost to the Debtors’ estates of an equity committee. In re Pilgrim’s Pride Corp.,

         407 B.R. 211, 216 (Bankr. N.D. Tex. 2009); see also, e.g., In re Spansion, 421 B.R. at 156; In re

         Williams, 281 B.R. at 223; In re Kalvar Microfilm, Inc., 195 B.R. 599, 601 (Bankr. D. Del.

         1996); Exide Tech. v. State of Wisconsin Inv. Bd., 2002 WL 32332000, at *1–2 (D. Del. Dec. 23,

         2002).

                  22.      The Equity Holders have not and cannot set forth any evidence that demonstrates

         even a reasonable possibility, let alone a substantial likelihood, of a meaningful distribution to

         equity in either a going concern or a liquidation scenario. Over $1.73 billion in estimated

         allowed claims and structurally senior debt10 sit between existing equity and any recovery, before

         giving effect to other expenses of these Chapter 11 Cases.11 See Aebersold Decl. at ¶ 12;

         Disclosure Statement §§ I.C, II.D. As set forth in the Valuation Analysis, attached as Exhibit C

         to the Aebersold Declaration, Lazard has estimated the Company’s consolidated total enterprise

         value as a going concern (the “Going Concern Value”) as of the assumed Effective Date to be in

         the range of approximately $1,230 million – $1,490 million, with a mid-point of approximately

         $1,360 million. Thus, even in a best-case scenario, equity holders fall hundreds of millions of




              entity “has liabilities in excess of a reasonable” market value of assets.” 115 A.3d 535, 556 (Del. Ch. Ct. 2015).

         10
              These obligations are comprised of $44.9 million of debt under the ABL Facility, $275 million under the First
              Lien Notes, approximately $635.7 million under the Second Lien Notes, $206.7 million under the DIP Facility
              (used to pay the $44.9 million owed under the ABL Facility), administrative, other secured and priority claims
              totaling approximately $44 million and unsecured claims totaling approximately $21.7 million. Additionally,
              Non-Debtor Affiliates owe approximately $557 million under the Foreign Credit Lines, almost all of which is
              guaranteed by Debtors, and all of which is structurally senior to the claims of equity holders. See Disclosure
              Statement §§ I.C, II.D.

         11
              Critically, if these Chapter 11 Cases are not prosecuted successfully in accordance with the Restructuring
              Support Agreement and the Plan (and within the agreed upon milestone dates), it likely will result in the
              incurrence of substantial incremental costs caused by the need to commence insolvency proceedings in
              numerous foreign jurisdictions. All of these obligations would need to be satisfied in full before equity is
              entitled to a recovery.

26765423.1
                                                                     12
                        Case 20-11570-LSS             Doc 150       Filed 07/13/20        Page 13 of 25




         dollars short of being entitled to any recovery in these Chapter 11 Cases, much less a

         meaningful recovery.

                  23.      Without the RSA and the Plan, it is unlikely that the Debtors could continue as a

         going concern and would face a significant risk of liquidation. Id. at ¶ 12. As set forth in the

         Liquidation Analysis, attached as Exhibit B to the Aebersold Declaration, the estimated net

         liquidation proceeds of the Debtors in a best-case scenario would be approximately $472.3

         million (the “Liquidation Value). Under any liquidation scenario, the projected recoveries for

         First Lien Noteholders are estimated to range from 16.35% – 52.86%, and the projected

         recoveries for Second Lien Noteholders and unsecured creditors are estimated to be zero. Id.,

         Ex. B. The Debtors would need to come up with over $1 billion more to satisfy their claims

         before there would be any recovery for equity.

                  24.      Ms. Sun has not offered any evidence to refute the Valuation Analysis or to

         support her contention that the Debtors are “totally in the money” other than baseless speculation

         regarding the value of the Global Specialty Products business. See Petition at pp. 5-7. Further,

         her assertions that shareholders were “totally caught off guard” by the Debtors’ filing and that

         the Company took advantage of the COVID-19 pandemic in order to wipe out existing equity are

         belied by the facts leading up to these Chapter 11 Cases. See id. at pp. 5-6, 9. The Debtors

         already were experiencing significant liquidity constraints and an untenable capital structure well

         before the COVID-19 pandemic, which merely catalyzed a more immediate and acute liquidity

         crisis. See Aebersold Decl. at ¶ 15. As of March 31, 2020, Pyxus was levered approximately

         13.0x, and as of December 31, 2019 (pre-COVID 19), its leverage was approximately 10.9x.12

         Moreover, although not dispositive of valuation, Pyxus’ securities trading prices support the only


         12
              See, e.g., p. 20 of the Company’s Form 10-Q for period ended December 31, 2019, attached hereto as Exhibit F.

26765423.1
                                                                  13
                          Case 20-11570-LSS           Doc 150        Filed 07/13/20    Page 14 of 25




         reasonable conclusion that the Company’s equity was and has been nothing more than a

         speculative option bet for some time. For example, the trading price of the Second Lien Notes

         was below 20 cents on the dollar as of the Petition Date — meaning that, from the standpoint of

         the market, holders of the Second Lien Notes were “under water” by at least $508 million.13

         Contrary to Ms. Sun’s claims, this decline in expected returns to creditors is not a function of the

         so-called “convenient” timing of the COVID-19 pandemic. See Petition at p. 6. In fact, the

         Second Lien Notes have traded well below par and trended down for more than a year prior to

         the Petition Date.       Indeed, the Second Lien Notes traded below 50 cents on the dollar in

         December 2019, prior to the global outbreak of COVID-19, have remained below that level since

         mid-February 2020, and have traded below 20 cents on the dollar since mid-March 2020. See

         Ex. D. Pyxus stock, in the meantime, has been in a steady freefall, mirroring the Company’s

         operating performance, for over a year. As early as December 2019, the Company’s equity

         market capitalization fell below $60 million (as against approximately $1.5 billion in debt, mere

         percentage points in enterprise value away from zero).14

                    25.    Moreover, the Company’s filings have long since put parties on notice of the

         Company’s tenuous financial position and the risks associated with the Global Specialty

         Products business. In the Company’s Form 10-K for the fiscal year ended March 31, 2019, the

         Company provided a number of cautions and risk factors, including, but not limited to, the

         following:15

                    [The Company] may not continue to have access to the capital markets to obtain long-
                     term and short-term financing on acceptable terms and conditions. [The Company]

         13
              Attached hereto as Exhibit D is a chart from Bloomberg L.P. showing the trading price of the Second Lien
              Notes over the last year.

         14
              Calculated using shares outstanding as of January 31, 2020. See Ex. F.

         15
              The 2019 10-K is attached hereto as Exhibit E.
26765423.1
                                                                   14
                    Case 20-11570-LSS          Doc 150      Filed 07/13/20     Page 15 of 25




                 access[es] the short-term capital and, from time to time, the long-term markets to obtain
                 financing. Our access to, and the availability of acceptable terms and conditions of,
                 such financing are impacted by many factors, including: (i) our credit ratings; (ii) the
                 liquidity and volatility of the overall capital markets; and (iii) the current state of the
                 economy, including the tobacco industry. There can be no assurances that we will
                 continue to have access to capital markets on terms acceptable to us.

                [The Company] may not have access to available capital to finance our local operations
                 in non-U.S. jurisdictions. We have typically financed our non-U.S. local operations
                 with uncommitted short-term operating credit lines at the local level. These operating
                 lines are typically seasonal in nature, normally extending for a term of 180 to 270 days
                 corresponding to the tobacco crop cycle in that location. These facilities are typically
                 uncommitted in that the lenders have the right to cease making loans or demand
                 payment of outstanding loans at any time. In addition, each of these operating lines
                 must be renewed with each tobacco crop season in that jurisdiction . . . Because the
                 lenders under these operating lines typically have the right to cancel the loan at any
                 time and each line must be renewed with each crop season, there can be no assurance
                 that this capital will be available to our subsidiaries. If a number of these lenders cease
                 lending to our subsidiaries or dramatically decrease such lending, it could have a
                 material adverse effect on our liquidity.

                [The Company] ha[s] substantial debt which may adversely affect us by limiting future
                 sources of financing, interfering with our ability to pay interest and principal on the
                 senior notes and subjecting us to additional risks . . . As of March 31, 2019, [the
                 Company] had approximately $1,327.7 million [in debt service obligations] . . . Our
                 substantial debt could have important consequences, including: (i) making it more
                 difficult for us to satisfy our obligations with respect to the senior notes and our other
                 obligations; (ii) limiting our ability to obtain additional financing on satisfactory terms
                 and to otherwise fund working capital, capital expenditures, debt refinancing,
                 acquisitions and other general corporate requirements; (iii) a significant portion of our
                 cash flow from operations must be dedicated to paying interest on and the repayment of
                 the principal of our indebtedness . . . and makes us more vulnerable to a decrease in
                 demand for leaf tobacco, increases in our operating costs or general economic or
                 industry conditions; (iv) our ability to adjust to changing market conditions and to
                 compete with other global leaf tobacco merchants may be hampered by the amount of
                 debt we owe; (v) increasing our vulnerability to general adverse economic and industry
                 conditions; (iv) placing us at a competitive disadvantage compared to our competitors
                 that have less debt or are less leveraged; (vii) limiting our flexibility in planning for, or
                 reacting to, changes in our business and the industry in which we operate; and (viii)
                 restricting us from making strategic acquisitions or exploring business opportunities.

                [The Company] may not be able to refinance or renew our indebtedness, including the
                 senior notes and the ABL Facility . . . which may have a material adverse effect on our
                 financial condition . . . If we are unable to renew or refinance the ABL Facility, the
                 senior notes or our other indebtedness on terms which are not materially less favorable
                 than the terms currently available to us or obtain alternative or additional financing
                 arrangements, we may not be able to repay the ABL Facility, the senior notes or certain
26765423.1
                                                          15
                          Case 20-11570-LSS          Doc 150       Filed 07/13/20       Page 16 of 25




                     of our other indebtedness, which may result in a default under other indebtedness. We
                     may need to refinance all or a portion of our indebtedness, including the ABL Facility,
                     the [First Lien Notes] and the [Second Lien Notes] on or before maturity.

                    [The Company’s] investments in new business lines as part of our expanded business
                     strategy have been in companies with limited histories that are operating in newly
                     developing markets and are subject to numerous risks and uncertainties. Our
                     investments, including indirect investments, in FIGR East, FIGR Norfolk, Criticality,
                     Purilum, Nicotine River, and Humble Juice (collectively, the "new business lines") and
                     the operation of these businesses, involve a high degree of risk . . . We cannot assure
                     you that as these operations further develop they will be profitable or otherwise
                     sustainable . . . In addition, these businesses are subject to numerous additional risks
                     and uncertainties, including those specified in the risk factors [in the 10-K].

                    The results of operations and financial position of the new business lines may differ
                     materially from the expectations of the Company's management. Due to numerous
                     uncertainties, the results of operations and financial position of the new business lines
                     may differ materially from the expectations of the Company's management . . . In
                     addition, the assumptions used in planning may not prove to be accurate, and other
                     factors may affect the financial condition or results of operations of the new business
                     lines.

                    Volatility and disruption of global financial and credit markets may negatively impact
                     our ability to access financing and expose us to unexpected risks. Global financial and
                     credit markets expose us to a variety of risks as we fund our business with a
                     combination of cash from operations, short-term seasonal credit lines, the ABL Facility,
                     long-term debt securities and customer advances.

         See Ex. E at p. 20.

                    26.    Finally, Ms. Sun’s unsupported insistence that the Company has unrealized value,

         and vague allegations of unfulfilled alternatives to chapter 11 and the purported abandonment of

         the Board’s fiduciary duties completely disregards critical facts of this case. First, not one of the

         transactions, operational adjustments or government relief suggested in the Petition, even

         assuming they are accurate (which they are not), would address the Company’s substantial debt

         obligations and prepetition liquidity needs.             As of the Petition Date, the Company had

         approximately $1.51 billion in prepetition funded debt obligations,16 with a $31.4 million interest


         16
              This consists of the $44.9 million of debt under the ABL Facility, $275 million under the First Lien Notes,
              $635.7 million under the Second Lien Notes and $557 million under the Foreign Credit Lines.
26765423.1
                                                                 16
                      Case 20-11570-LSS         Doc 150     Filed 07/13/20     Page 17 of 25




         payment coming due on July 15, 2020, and approximately $10 million of cash on hand. See

         Disclosure Statement, § II.D; Aebersold Decl. at ¶ 15; First Day Decl. at ¶¶ 54, 66, 128. The

         Debtors’ cash flow forecasts show that without the DIP Facility, the Debtors would have gone

         cash negative by the end of June 2020. See Aebersold Decl. at ¶ 15. Second, the accusation that

         the Board somehow breached its fiduciary duties by agreeing to the RSA and filing the Plan

         ignores that the RSA contains a broad “fiduciary out” clause under section 14(b) that would

         allow the Debtors to terminate the RSA to pursue a superior alternative transaction if one exists.

         However, tellingly, not a single party has stepped up to offer the Debtors any financing to

         improve the current Plan or any other superior alternative to the RSA.

                27.     In short, Ms. Sun has not met her burden of demonstrating a substantial likelihood

         that equity can obtain a meaningful recovery in these Chapter 11 Cases. Indeed, Ms. Sun cannot

         dispute the unavoidable truth that equity is not entitled to any recovery under any scenario.

         II.    The Equity Holders’ Interests Are Adequately Represented.

                28.     Even in cases where the debtor is solvent, an equity committee is not necessarily

         warranted unless it can be established that the equity holders’ interests would be inadequately

         represented in the absence of an official equity committee. See In re Williams, 281 B.R. at 223

         (“[I]n most cases, even those equity holders who do expect a distribution . . . can adequately

         represent their interest without an official committee.”). Whether or not equity holders have

         “adequate representation” must be determined by the facts of each case. In re SunEdison, Inc.,

         556 B.R. at 102 (citing In re Williams, 281 B.R. at 220); In re Eastman Kodak Co., 2012 WL

         2501071, at *1 (Bankr. S.D.N.Y. 2012). Equity is not entitled to exclusive representation by a

         committee, only adequate representation. In re SunEdison, Inc., 556 B.R. at 103 (citing In re

         Edison Bros., 1996 WL 534853, at*4 (D. Del. 1996)). Thus, if equity is adequately represented

         by another group, e.g. the Special Committee or management (as was the case in Edison Bros.),
26765423.1
                                                          17
                      Case 20-11570-LSS           Doc 150     Filed 07/13/20     Page 18 of 25




         then it should not be entitled to its own committee. In re Edison Bros., 1996 WL 534853, at*4.

         (“While appellants may be correct in their observation that management cannot exclusively

         advocate for the interests of the shareholders, the statutory focus of § 1102(a)(2) is not whether

         shareholders are ‘exclusively’ represented, but whether they are ‘adequately’ represented.”).

                29.        Ms. Sun maintains that an official equity committee is necessary so that the equity

         holders can adequately participate in the plan process. The Debtors disagree. As the court in

         Williams stated, the party seeking the appointment of a committee must prove a present and

         identifiable need for representation that cannot otherwise be addressed by individual

         representation.     In re Williams, 281 B.R. at 223.      Ms. Sun cannot meet this burden.        As

         previously stated, the question is not whether the equity holders are “‘exclusively’ represented,

         but whether they are ‘adequately’ represented.” In re Spansion, Inc., 421 B.R. at 163 (affirming

         bankruptcy court’s finding that the interests of the debtor’s shareholders were adequately

         represented by the debtor).

                30.        Although the Debtors’ financial condition should resolve the question of

         appointing an equity committee, the “adequate representation” factor further militates against

         such appointment. The Debtors’ near fully independent Board and the Special Committee

         already are adequately representing the equity holders’ interests, and have done so throughout

         the restructuring process. Ms. Sun’s claim that the Board and Special Committee abandoned

         those interests in favor of some nefarious scheme to take advantage of the COVID-19 pandemic

         in order to wipe out existing equity is completely at odds with what actually transpired. See

         Petition at pp. 6, 9. To the contrary, as noted above, the Company already was experiencing

         financial distress well before the COVID-19 pandemic and viewed chapter 11 as a last resort

         after it and its professionals explored whether there were any reasonably executable out-of-court


26765423.1
                                                            18
                      Case 20-11570-LSS         Doc 150     Filed 07/13/20     Page 19 of 25




         transactions available that would refinance its debt and provide needed liquidity. See supra

         ¶¶ 5-18. Ultimately, no such transaction was available, and it was apparent that the only way the

         Company’s balance sheet could be restructured was through a chapter 11 filing. Id.

                31.     Once it became clear that chapter 11 was inevitable, the Company worked

         tirelessly to finalize a comprehensive financial restructuring — one that specifically took equity

         holders into account. Indeed, even in a transaction where every single sophisticated party that

         analyzed the Company’s financial condition concluded there was no value for equity, the

         Debtors fiercely negotiated with their creditors for the $1 million Existing Equity Cash Pool for

         participating equity holders. That $1 million payout (which represents an approximately 4%

         recovery to equity holders based upon the average stock price as measured at the close of each

         business day for the 30-day period immediately preceding the Petition Date) was only achieved

         because of the deal struck with the Consenting Noteholders under the RSA.

                32.     Ms. Sun’s challenge to the Board’s adequate representation of equity holder

         interests relies solely on irrelevant facts or complete falsehoods to imply the Board’s alleged bad

         faith, such as unsubstantiated insinuations of potential “high level executive” involvement in

         “news leaks" and “stock market manipulation”; the resignation of certain Board members in

         2020; the retention payments made to certain executives prior to filing, which were reasonable,

         customary and fully disclosed; and the Board’s failure to pursue alternatives to a chapter 11

         filing, which the uncontroverted facts demonstrate is simply not the case. See Petition at pp. 6, 8,

         10. Moreover, as noted above, potential shareholders were made well aware of the Company’s

         overleveraged and strained financial position given the Company’s fulsome disclosures in its

         filings and its market performance over the past year.




26765423.1
                                                          19
                      Case 20-11570-LSS         Doc 150     Filed 07/13/20     Page 20 of 25




                33.     Moreover, if the Equity Holders still believe their interests are not being

         adequately represented, nothing prohibits them from continuing to advocate their position, which

         they have demonstrated they are capable of doing, and submitting an application for

         compensation and reimbursement from the Debtors’ estates in the (unlikely) event they are found

         to have made a substantial contribution to these Chapter 11 Cases.                 See 11 U.S.C.

         § 503(b)(3)(D). Thus, the appointment of a costly estate-funded official equity committee is not

         necessary to ensure that the interests of equity holders are adequately represented.

         III.   Additional Considerations: Size and Complexity of Case, Timing, Equity Holder
                Support and Cost also Counsel Against Appointment of an Equity Committee.

                A.      Complexity of the Case

                34.     The Petition does not address any other factors considered in the decision of

         whether to appoint an equity committee.        However, the Debtors contend that there is no

         significant complexity in these Chapter 11 Cases that warrants the appointment of an equity

         committee. Indeed, there have been scores of large and complex cases where the appointment of

         an equity committee has been denied. See In re SunEdison, Inc., 556 B.R. at 103 (appointment

         of an official equity committee denied notwithstanding “admitted complexities of the Debtors’

         cases”); In re Owens Corning, Case No. 00-3837 (JKF) (Bankr. D. Del. Feb. 17, 2006)

         (appointment of an official equity committee denied by both the U.S. Trustee and the Court); In

         re Johns-Manville Corp., 68 B.R. 155, 164 (S.D.N.Y. 1986) (“adequate representation” of

         shareholders can occur without appointment of a special committee despite the extreme

         complexity of a case).

                35.     Further, while the existence of a large and complex case does not automatically

         merit the appointment of an equity committee, this case is neither so large nor so complex to

         even raise the specter of a need for an equity committee. While the negotiations were complex,

26765423.1
                                                          20
                        Case 20-11570-LSS             Doc 150       Filed 07/13/20   Page 21 of 25




         the recovery analysis in the Plan itself is straightforward. Even before accounting for any

         additional impacts caused by COVID-19 or certain expenses of these Chapter 11 Cases, the

         Debtors will have approximately $1.73 billion in allowed claims and a best-case scenario Going

         Concern Value of $1.49 billion. There is no value for equity, period.

                  B.       Timing

                  36.      Ms. Sun likewise does not address the Debtors’ proposed timeline. However, the

         Debtors’ proposed timeline is reasonable, and, in fact, necessary to ensure the stability of the

         Debtors’ business and the success of their restructuring. Any material delay to the Debtors’

         emergence from chapter 11 would put at risk the consensual deal embodied in the RSA, which

         the Debtors and their stakeholders tirelessly negotiated, jeopardize the crucial Foreign Credit

         Lines necessary for the continued operation of the Debtors’ business and destroy the value the

         Debtors have worked so hard to preserve.

                  C.       Equity Holder Support

                  37.      The Petition Update and Equity Holder List allege that the Equity Holders are a

         group of approximately 145 members holding 811,761 shares of Pyxus common stock. This

         represents only approximately 8% of all outstanding shares and approximately $308,435 in value

         based upon the closing share price as of July 10, 2020.17 Notably, not one of the Company’s

         institutional equity holders, who hold substantially greater interest in the Company, has voiced

         opposition to the Plan or indicated their support for the appointment of an equity committee.

                  D.       Cost of an Equity Committee

                  38.      Appointing an Equity Committee is certain to add significant expense to these

         Chapter 11 Cases, which the Debtors cannot, and should not, be forced to bear. Indeed, the costs


         17
              See https://www.nasdaq.com/market-activity/stocks/pyxsq/historical.

26765423.1
                                                                  21
                      Case 20-11570-LSS         Doc 150     Filed 07/13/20     Page 22 of 25




         to the estate must be taken into account in determining whether to appoint an equity committee.

         See, e.g., In re Williams, 281 B.R. at 220 (balancing the costs of an equity committee against the

         need for adequate representation and equity’s ability to recoup a substantial distribution, and

         ultimately deciding against appointment of a committee); see also In re Kalvar Microfilm, Inc.,

         195 B.R. at 601 (court determined that the appointment of an equity committee was not

         warranted due to, among other reasons, the delay and additional costs associated with appointing

         an equity committee).

                39.     The costs of an equity committee here are steep.          The associated fees and

         expenses would further burden the Debtors’ estates (most likely at the cost of the unsecured

         creditors) and potentially cause a default under the DIP Facility. Moreover, the appointment of

         an official equity committee would unnecessarily complicate and delay these Chapter 11 Cases,

         with no corresponding benefit to any party with a cognizable economic interest. Any delays in

         the implementation of the Debtors’ restructuring, or change in the tenor from that of a consensual

         reorganization with no harm to unsecured creditors, would create instability and uncertainty in

         the Company’s relationships with vendors, suppliers, regulators, customers and employees

         around the world.

                40.     In short, this Court should decline to derail the Debtors’ restructuring at the

         request of the Equity Holders who are substantially out-of-the-money and have not offered any

         viable alternative to the Plan, as granting the Petition will undoubtedly jeopardize the Debtors’

         ability to continue as a going concern and destroy value for all stakeholders.

         IV.    The Motion to Seal Should Be Denied.

                41.     Ms. Sun has provided Debtors’ counsel with a copy of her Equity Holder List,

         which generally provides the names of the Equity Holders, the number of shares held by each

         Equity Holder, the date or time period such shares were acquired and the price paid for such
26765423.1
                                                          22
                      Case 20-11570-LSS          Doc 150     Filed 07/13/20      Page 23 of 25




         shares or, in some cases, the Equity Holder’s aggregate investment to date. However, Ms. Sun

         requested that counsel keep the Equity Holder List confidential, and the Equity Holders

         apparently seek to file this Equity Holder List and related verified statements under seal.

                42.     As an initial matter, sealing this information in its entirety runs contrary to the

         purpose of Bankruptcy Rule 2019. See In re Nw. Airlines Corp., 363 B.R. 704, 708 (Bankr.

         S.D.N.Y. 2007) (noting that Bankruptcy Rule 2019 information “provide[s] a routine method of

         advising the court and all parties in interest of the actual economic interest of all persons

         participating in the proceedings”) (quoting SEC Report (1937), Part I at 902) (emphasis in

         original); In re Washington Mut., Inc., 419 B.R. 271, 279 (Bankr. D. Del. 2009) (“[C]oncerns

         regarding the actual economic interests of creditors participating in bankruptcy cases still exist . .

         . collective action by creditors through the use of ad hoc committees or groups allows creditors

         to utilize other group members' holdings to obtain a greater degree of influence in a bankruptcy

         case than single creditors acting alone. As such, the policies behind the disclosure requirements

         of Rule 2019 are as relevant today as they were 70 years ago.”). Furthermore, the majority of the

         information the Equity Holders seek to seal is not confidential information that warrants sealing.

         Id. (“By acting as a group, the members of the shareholders' [group] subordinated to the

         requirement of Rule 2019 their interest in keeping private the prices at which they individually

         purchased or sold the Debtors' securities.”) (quoting In re Nw. Airlines, 363 B.R. at 708).

                43.     On July 12, 2020, before receiving a copy of the Equity Holder List, Debtors’

         counsel reached out to Ms. Sun to again remind her of her obligations under Bankruptcy Rule

         2019 and inform her that the 2019 Summary did not comply with those obligations. Debtors’

         counsel informed Ms. Sun that they would not object to the redaction of personal information

         such as the individuals’ addresses. Ms. Sun declined that proposal and apparently still intends to


26765423.1
                                                           23
                        Case 20-11570-LSS       Doc 150       Filed 07/13/20    Page 24 of 25




         seek authority from the Court to file the Equity Holder List and related verified statements under

         seal in their entirety.

                 44.     The Debtors understand that, particularly as a group of individuals unrepresented

         by counsel, members of the Equity Holders have privacy concerns regarding their personal

         information.     Nevertheless, one cannot remain entirely anonymous while simultaneously

         participating in these Chapter 11 Cases, objecting to the Debtors’ Plan and making allegations of

         bad faith and abdications of fiduciary duty against the Company’s directors and officers who

         have worked relentlessly for months to negotiate and execute a prepackaged chapter 11 case with

         widespread creditor support that maximizes value for all stakeholders.

                 45.     For these reasons, the Debtors respectfully object to the Motion to Seal and

         request that the Court instruct the Equity Holders to file the information required by Bankruptcy

         Rule 2019 on the docket with only appropriate redactions.

                                               *          *          *

                 In sum, while the Debtors are sympathetic to the plight of individuals who have lost

         considerable amounts in connection with their equity investment in the Debtors, given the lack of

         any prospect for a recovery to equity (other than the $1 million that the Debtors negotiated for in

         the RSA and Plan), the absence of any evidentiary support for Ms. Sun’s allegations of bad faith

         and purported wrongdoing, and the Debtors’ successful effort to develop and obtain creditor

         consent to a holistic restructuring that addresses both the Debtors’ liquidity and capital structure,

         there simply is no basis to grant Ms. Sun’s request for the appointment of an equity committee.




26765423.1
                                                           24
                      Case 20-11570-LSS         Doc 150      Filed 07/13/20     Page 25 of 25




                WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

         Court deny the relief requested in the Petition, and grant such other and further relief as the Court

         deems appropriate.

         Dated: July 13, 2020                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Wilmington, Delaware
                                                 /s/ Ashley E. Jacobs
                                                 Pauline K. Morgan (No. 3650)
                                                 Kara Hammond Coyle (No. 4410)
                                                 Ashley E. Jacobs (No. 5635)
                                                 Tara C. Pakrouh (No. 6192)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone:      (302) 571-6600
                                                 Facsimile:      (302) 571-1253
                                                 Email:          pmorgan@ycst.com
                                                                 kcoyle@ycst.com
                                                                 ajacobs@ycst.com
                                                                 tpakrouh@ycst.com

                                                 - and -

                                                 SIMPSON THACHER & BARTLETT LLP

                                                 Sandeep Qusba (admitted pro hac vice)
                                                 Michael H. Torkin (admitted pro hac vice)
                                                 William T. Russell, Jr. (admitted pro hac vice)
                                                 Kathrine A. McLendon (admitted pro hac vice)
                                                 Nicholas E. Baker (admitted pro hac vice)
                                                 Jamie J. Fell (admitted pro hac vice)
                                                 425 Lexington Avenue
                                                 New York, New York 10017
                                                 Telephone:      (212) 455-2000
                                                 Facsimile:      (212) 455-2502
                                                 Email:          squsba@stblaw.com
                                                                 michael.torkin@stblaw.com
                                                                 wrussell@stblaw.com
                                                                 kmclendon@stblaw.com
                                                                 nbaker@stblaw.com
                                                                 jamie.fell@stblaw.com

                                                 Proposed Counsel to the Debtors and Debtors in
                                                 Possession

26765423.1
                                                           25
